ORDER (DISMISSAL)
JOAN GREENDEER-LEE, Associate Judge.
On October 21, 1998, the Ho-Chunk Nation Supreme Court reversed this Court decision of August 24,1998. The Supreme Court found that this Court committed an error by ignoring the statute of limitations set out in Ho-Chunk Nation Amended and Restated Gaming Ordinance, Chapter 11, Sec. 1101(c)(i). This ordinance requires that a grievant must file an appeal of the gaming decision within forty-five (45) days of the decision. On April 28, 1998, the plaintiff had filed an appeal of the Ho-Chunk Nation Gaming Commission’s decision which was entered on January 14, 1997. As the time span from the Ho-Chunk Nation Gaming Commission’s decision until the plaintiffs filing of an appeal of that decision exceeds the forty-five (45) day time limit, this Court hereby dismisses the case.